385 U.S. 205 (1966)
MINISTERS LIFE & CASUALTY UNION
v.
HAASE, COMMISSIONER OF INSURANCE, ET AL.
No. 634.
Supreme Court of United States.
Decided December 5, 1966.
APPEAL FROM THE SUPREME COURT OF WISCONSIN.
Erwin N. Griswold for appellant.
Bronson C. La Follette, Attorney General of Wisconsin, and E. Weston Wood, Assistant Attorney General, for appellees.
Thomas C. Lynch, Attorney General, and H. Warren Siegel, Deputy Attorney General, for the State of California, as amicus curiae, in support of appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE HARLAN and MR. JUSTICE STEWART are of the opinion that probable jurisdiction should be noted and the case set for oral argument.
MR. JUSTICE FORTAS took no part in the consideration or decision of this case.